DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-15, 17, 18, and 20-22 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Beckman on June 9, 2022.
The application has been amended as follows: 
Claim 1. A system comprising: 
a wearable device comprising a plurality of sensors comprising: 
at least one imaging sensor configured to receive, at one or more times, electromagnetic radiation emanating from object(s) located within a predefined, three-dimensional personal activity space, defined by of between, or approximately between, 4 and 70 inches from said wearable device 
a memory in communication with the wearable device, the memory being adapted to store: 
object information relating to a plurality of potential object types with which a user of the system may interact, the object information comprising object 
activity information relating to a plurality of potential activities the user may undertake with respect to one or more of the plurality of potential object types, 
wherein the plurality of potential activities comprises (A) food consumption and (B) at least one physical activity that is not related to food consumption; and 
a processor in communication with the wearable device and the memory, the processor configured to: 
determine a three-dimensional shape of the object(s) located within [[a]] the predefined, three-dimensional personal activity space, based on the electromagnetic radiation emanating from the object(s) located within [[a]] the predefined, three-dimensional personal activity space; 
determine one or more object type(s) of the object(s) located within said predefined, three-dimensional personal activity space from the object information relating to the plurality of potential object types, based on matching the determined shape of the object(s) located within [[a]] the predefined, three-dimensional personal activity space to one or more of the stored object shapes; and 
determine an 
Claim 2. A system according to claim 1, wherein the processor is configured to: 
determine a first position of the object(s) located within [[a]] the predefined, three-dimensional personal activity space, at a first time; and 
determine a second position of the object(s) located within [[a]] the predefined, three- dimensional personal activity space, at a second time.  
Claim 3. A system according to claim 2, wherein: 
the processor is configured to determine movement of the object(s) located within [[a]] the predefined, three-dimensional personal activity space based on the first position and the second position; and 
said determining the 
Claim 4. A system according to claim 3, wherein the processor is configured to: 
determine a first size of the object(s) located within [[a]] the predefined, three-dimensional personal activity space at a first size determination time; and 
determine a second size of the object(s) located within [[a]] the predefined, three-dimensional personal activity space at a second size determination time.  
Claim 5. A system according to claim 4, wherein: 
the processor is configured to determine a change in size of the object(s) located within [[a]] the predefined, three-dimensional personal activity space, based on the first size and the second size; and 
said determining the 
Claim 6. A system according to claim 5, wherein: 
the plurality of sensors comprises at least one temperature sensor; 
the processor is configured to determine a first user temperature at a first temperature measuring time; and 
said determining the 
Claim 7. A system according to claim 6, wherein: 
the processor is configured to determine a second user temperature at a second temperature measuring time; and 
said determining the 
Claim 8. A system according to claim 7, wherein: 
the processor is configured to determine a change in user temperature based on the first user temperature and the second user temperature; and 
said determining the 
Claim 9. A system according to claim 8, wherein: 
the plurality of potential object types with which the user may interact comprises one or more foods; 
the object(s) located within [[a]] the predefined, three-dimensional personal activity space comprise a food selected from the one or more foods 
the determined 
Claim 10. A system according to claim 9, wherein the processor is configured to determine a number of calories consumed by the user during said eating the food, based on one or more of: the movement of the object(s) located within [[a]] the predefined, three-dimensional personal activity space, the change in size of the object(s) located within [[a]] the predefined, three-dimensional personal activity space and the change in user temperature.  
Claim 11. A system according to claim 9, wherein: 
the processor is configured to determine an object temperature of the object(s) located within [[a]] the predefined, three-dimensional personal activity space; and 
said determining the one or more object type(s) of the object(s) located within [[a]] the predefined, three-dimensional personal activity space is based on the object temperature.  
Claim 12. A system according to claim 1, wherein: 
the object(s) located within [[a]] the predefined, three-dimensional personal activity space comprises a food; and 
the determined 
Claim 13. A system according to claim 12, wherein the food is determined based on one or more recorded type(s) of food.  
Claim 14. A system according to claim 1, wherein the object information relating to the plurality of potential object types comprises one or more of: object size object temperature object temperature loss object temperature loss rate object movement 
Claim 15. A system according to claim 14, wherein the object information relating to the plurality of potential object types comprises said object size 
Claim 17. A system according to claim 14, wherein the stored object information comprises said object movement 
Claim 18. A system according to claim 14, wherein the object information comprises one or more of: said object temperature object temperature loss object temperature loss rate 
Claim 20. A system according to claim 1 comprising: 
a display configured to display a graphical user interface ("GUI") to the user; and 
wherein said determining the 
Claim 21. A system according to claim 1, wherein the at least one physical activity that is not related to food consumption is a 
Claim 22. A system according to claim 1, wherein said processor is further configured to determine the determined activity 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system comprising: a wearable device comprising a plurality of sensors comprising: at least one imaging sensor configured to receive, at one or more times, electromagnetic radiation emanating from object(s) located within a predefined, three-dimensional personal activity space, defined by a pre-set radius of between, or approximately between, 4 and 70 inches from said wearable device, and not located within space surrounding said personal activity space; a memory in communication with the wearable device, the memory being adapted to store: object information relating to a plurality of potential object types with which a user of the system may interact, the object information comprising object shapes; and activity information relating to a plurality of potential activities the user may undertake with respect to one or more of the plurality of potential object types, wherein the plurality of potential activities comprises (A) food consumption and (B) at least one physical activity that is not related to food consumption; and a processor in communication with the wearable device and the memory, the processor configured to: determine a three-dimensional shape of the object(s) located within the predefined, three-dimensional personal activity space, based on the electromagnetic radiation emanating from the object(s) located within the predefined, three-dimensional personal activity space; determine one or more object type(s) of the object(s) located within said predefined, three-dimensional personal activity space from the object information relating to the plurality of potential object types, based on matching the determined shape of the object(s) located within the predefined, three-dimensional personal activity space to one or more of the stored object shapes; and determine an activity of the user, based on the determined one or more object type(s) and the stored activity information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, June 11, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        

/JONATHAN T KUO/Primary Examiner, Art Unit 3792